Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,171,872.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

6.	Claims 1-20 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,333,872.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

7.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 9,621,636.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 4-5, “the timestamp of the oldest record processed corresponding to a time difference”, while timestamps can be used to compute a time difference, it is not clear how a timestamp would correspond to a time difference.
	The same indefiniteness of claim 1 is also applied to claims 8 and 15.


Art Rejection
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branson, U.S. pat. Appl. Pub. No. 2014/0215184 in view of Chow, U.S. pat. No. 6,944,174.
	Per claim 1, Branson discloses a computer implemented method for data processing, the method comprising:
a) determining, by one or more processors, a first agent progress in processing a set of records (e.g., tuples), wherein the first agent progress is based on a time or timestamp of a record of the set of records processed by a first agent process (e.g., first processing element) and in the input queue for a second (receiving) agent process, wherein the time of the record processed is used to determine a time difference (i.e., latency) between the record being processed by the first agent process and a current system time (see par 0021); and
b) throttling, based on the time difference, performance of the first agent process, i.e., adjusting resources assigned to first processing element based on processing speed or latency of the processing elements (see par 0020).
	Branson does not explicitly teach determining timestamp of the oldest record and latency for the oldest record. Branson however teaches providing an input queue for each processing element or agent process (see par 0021). It should be also noted that a typical queue such as First-in-First-out (FIFO) queue would always read and process the oldest record/tuple from the input queue.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that for any record processed by the agent process, it would have been the oldest record read from the input queue of the processing element.
	Per claim 2, Branson teaches that each record processed by the first agent process is provided to the first (input) queue of the second (next) agent process (see par 0021).
	Per claims 3-4, Branson teaches reducing or removing resources assigned to perform the first agent process when the first agent process overperforms the other agent process (see par 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the assigned resources would have encompassed any conventional resources such as processor and number of processors.
	Per claims 5-6, Branson teaches increasing resources assigned to a second agent process by diverting some resources previously assigned to the first agent process to the second agent process (see par 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the assigned resources would have encompassed any conventional resources such as processor and number of processors.
	Per claim 7, it would have been further obvious to one skilled in the art to recognize that the processed record/tuple could be of any known data types or formats.
	Claims 8-20 are similar in scope as that of claims 1-7 and hence are rejected for the same rationale set forth for claims 1-7.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/23/22